TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 7, 2014



                                    NO. 03-13-00600-CR


                                 Jerry Villarreal, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.